Rubenstein, J.
Plaintiff, purchaser of the mortgaged premises at a judicial sale, seeks an order putting it in possession of the premises occupied by defendants Harry Lefkowitz and Ida Lefkowitz, former owners of the realty. An examination of the Federal Bent Begulation promulgated for this area indicates that such rules have application to tenants or those “ entitled to the possession or to the use or occupancy of any housing accommodations ” (Rent Regulation for Housing in New York City Defense-Rental Area, § 13, snbd. [a], par. [9]; 8 Fed Reg. 13919). Concededly, these defendants are not tenants Any rights which they had to possession have been cut off by the judgment of foreclosure and sale. Their rights to use or occupation do not exist independent of such former rights to possession. The facts in Home Savings Bank of City of *717Albany v. Hunter (180 Misc. 1), Cannon v. Gordon (181 Misc. 950), Pfalzgraf v. Voso (184 Misc. 575) and Edison Sav. & Loan Assn. v. Stamberger (184 Misc. 52), are readily distinguishable from the case at bar. In each of the foregoing cases the person sought to be removed was a tenant who paid rent either to an owner or receiver or another entitled thereto. No such relation exists in this case.
The present application, however, is addressed to the court’s conscience. (Niman v. Niman, 269 App. Div. 675.) The court will take judicial notice that the premises are' in an area in which there is an acute housing shortage. Therefore, the motion will be granted, but the execution of the order will be stayed for a period of three months ending midnight July 31,1945. As a condition for such stay defendants will be required to pay a monthly rent in advance, commencing May 1, 1945. The parties are requested to submit additional affidavits setting forth the rental value of apartment occupied by defendants. Settle order on notice.